     HAC/js
     5/3/19




                          IN THE UNITED STATES BANKRUPTCY COURT
                                NORTHERN DISTRICT OF OHIO
                                         AT AKRON


     IN RE:                                        )    CASE NO. 18-51740
     JAMES & KAREN COPLEY                          )    CHAPTER 7
                     Debtors                       )    BANKRUPTCY JUDGE:
                                                        ALAN M. KOSCHIK
                                                   )
                                                   )
                                                        MOTION FOR TURNOVER
                                                   )


              Now comes Harold A. Corzin, Chapter 7 Trustee herein, and
     moves this Court for an Order directing the debtors to turn over to
     the Trustee true and accurate copies of the following:
     1.       Key Bank checking account statement encompassing the date of
              bankruptcy filing;
     2.       2018 federal and state income tax return with all schedules
              appended;
              For cause, the Trustee states that he has requested these
     documents on multiple occasions, both orally and in writing;
     despite said requests, the debtors have failed and refused to turn
     over their bank account statement or copies of their tax returns
     with all Schedules appended.                 The Trustee cannot adequately
     administer this estate unless the debtors cooperate and the debtors




18-51740-amk    Doc 50    FILED 05/03/19   ENTERED 05/03/19 12:25:14   Page 1 of 4
     appear to have wilfully failed to cooperate and have thus violated
     one of their duties set forth in the provisions of 11 U.S.C. §521.
            WHEREFORE, the Trustee prays for relief accordingly.




                                                        /s/ Harold A. Corzin
                                                        HAROLD A. CORZIN, (#0005021)
                                                        CHAPTER 7 TRUSTEE
                                                        304 N. Cleveland-Massillon Road
                                                        Akron, Ohio 44333
                                                        (330) 670-0770 Voice
                                                        (330) 670-0297 Facsimile
                                                        Hcorzin@csu-law.com


                                NOTICE TO ALL PARTIES
                        HAVING AN INTEREST IN THESE PROCEEDINGS
             You are hereby placed on notice that unless, within 20 days from the date of this Notice
     you make your intentions known by either contacting the Trustee, in writing, or by objecting
     to this Notice and requesting a formal hearing relevant to the Notice, the Court may grant the
     relief requested without further notice to you and without hearing. Any and all objections
     should be filed with the Clerk of Courts, U. S. Bankruptcy Court, 455 Federal Building, 2
     South Main Street, Akron, Ohio, 44308, with a copy of the objection served upon the
     undersigned at the address set forth below. This Notice is being provided pursuant to 11
     U.S.C. § 102(1).

                                                        /s/Harold A. Corzin
                                                        HAROLD A. CORZIN




                                    CERTIFICATE OF SERVICE
            I certify that a copy of the foregoing Motion was served upon:
     Attorney for Debtors
     Warner Mendenhall
     (electronic mail)
     Debtors
     James & Karen Copley
     (Regular U. S. Mail)
     Office of the United States Trustee




18-51740-amk   Doc 50     FILED 05/03/19      ENTERED 05/03/19 12:25:14          Page 2 of 4
     (Electronic mail)
     Trustee’s Counsel
     Michael J. Moran
     (electronic mail)
     the 3rd    day of May, 2019.
                                                 /s/ Harold A. Corzin
                                                 HAROLD A. CORZIN




18-51740-amk   Doc 50   FILED 05/03/19   ENTERED 05/03/19 12:25:14   Page 3 of 4
                     NOTICE OF TRUSTEE’S MOTION FOR TURNOVER

           HAROLD A. CORZIN, Chapter 7 Trustee, has filed papers with the court
     seeking a turnover of certain property in this estate.
            Your rights may be affected. You should read these papers carefully and discuss
            them with your attorney, if you have one in this bankruptcy case. (If you do not
            have an attorney, you may wish to consult one.)
           If you do not want the court to authorize this turnover, or if you want the court to
     consider your views on the Notice, then on or before May 26, 2019, you or your attorney
     must:
     File with the court a written request for a hearing at:
                                  Clerk of Courts
                                  U. S. Bankruptcy Court
                                  455 Federal Building-Courthouse
                                  2 South Main Street
                                  Akron, Ohio 44308
     If you mail your request to the court for filing, you must mail it early enough so the court will
     receive it on or before the date stated above.
     You must also mail a copy to:
                                  Harold A. Corzin
                                  Chapter 7 Trustee
                                  304 N. Cleveland-Massillon Road
                                  Akron, Ohio 44333
     If you or your attorney do not take these steps, the court may decide that you do not oppose
     the relief sought in the Motion and may enter an order granting that relief.
     Date:May 3, 2019
                                                 /s/Harold A. Corzin
                                                 Harold A. Corzin
                                                 Chapter 7 Trustee
                                                 304 N. Cleveland-Massillon Road
                                                 Akron, Ohio 44333




18-51740-amk    Doc 50    FILED 05/03/19      ENTERED 05/03/19 12:25:14           Page 4 of 4
